                                                    ORAL ARGUEMENT REQ'D
           Case 2:19-cv-01764-RSL Document 80 Filed 05/30/20 Page 1 of 5



1

2

3

4

5

6

7

8

9

10

11

12                                      Fed. R. Civ. P. 65 ; LCR 65
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR TEMPORARY RESTRAINING ORDER (TRO) - 1
                                                                   Roland Ma
                                                                  PO Box 9722
                                                                Seattle WA 98109
                                                                📞(206) 415-1234
                                                                  (206) 426-1234
           Case 2:19-cv-01764-RSL Document 80 Filed 05/30/20 Page 2 of 5



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR TEMPORARY RESTRAINING ORDER (TRO) - 2
                                                                  Roland Ma
                                                                 PO Box 9722
                                                               Seattle WA 98109
                                                               📞(206) 415-1234
                                                                 (206) 426-1234
           Case 2:19-cv-01764-RSL Document 80 Filed 05/30/20 Page 3 of 5



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR TEMPORARY RESTRAINING ORDER (TRO) - 3
                                                                  Roland Ma
                                                                 PO Box 9722
                                                               Seattle WA 98109
                                                               📞(206) 415-1234
                                                                 (206) 426-1234
           Case 2:19-cv-01764-RSL Document 80 Filed 05/30/20 Page 4 of 5



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR TEMPORARY RESTRAINING ORDER (TRO) - 4
                                                                  Roland Ma
                                                                 PO Box 9722
                                                               Seattle WA 98109
                                                               📞(206) 415-1234
                                                                 (206) 426-1234
           Case 2:19-cv-01764-RSL Document 80 Filed 05/30/20 Page 5 of 5



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR TEMPORARY RESTRAINING ORDER (TRO) - 5
                                                                  Roland Ma
                                                                 PO Box 9722
                                                               Seattle WA 98109
                                                               📞(206) 415-1234
                                                                 (206) 426-1234
